IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1337
                                  Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEREK EUGENE ROBBINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clarke County, Dustria A. Relph,

Judge.



      Derek Eugene Robbins appeals the imposition of consecutive sentences

and makes a claim of ineffective assistance of counsel. AFFIRMED.




      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       Derek Eugene Robbins appeals the imposition of consecutive sentences

and asserts trial counsel failed to provide effective assistance by not filing a motion

to suppress evidence. We find no abuse of discretion in sentencing, and Iowa

Code section 814.7 (Supp. 2019) precludes our consideration of Robbins’s

ineffective-assistance-of-counsel claim. We affirm.

       On July 19, 2019, Robbins pleaded guilty to possession with intent to deliver

methamphetamine; possession of marijuana, third or subsequent offense; and

possession of drug paraphernalia pursuant to a plea agreement. At the plea

hearing, Robbins requested immediate sentencing. As part of the plea agreement,

the parties each recommended consecutive sentences for the drug-possession

offenses and Robbins requested a reduction in the statutory mandatory minimum

sentence.    The recommendations were not binding on the court.             The court

imposed the recommended consecutive sentences of incarceration for a total

period not to exceed thirty years and two days, which would run concurrent to

Robbins’s parole violation in a separate case, and reduced the mandatory

minimum sentence by one-third as a result of Robbins’s plea.

       Robbins asserts the court abused its discretion by failing to state any

reasons for running the sentences consecutively beyond the negotiated plea

agreement.

       We review the sentence imposed by the district court for an abuse of

discretion. State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016). “A district court abuses

its discretion when it exercises its discretion on grounds clearly untenable or to an

extent clearly unreasonable.” Id. “While the rule requires a statement of reasons
                                          3


on the record, a ‘terse and succinct’ statement may be sufficient, ‘so long as the

brevity of the court's statement does not prevent review of the exercise of the trial

court's sentencing discretion.’” State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015)

(citation omitted).

       The court asked Robbins questions about his criminal history, time spent in

prison, and his employment history.        After the discussion, the court opined

probation was not appropriate in light of Robbins’s history of parole violations and

his need for correctional assistance. The court also stated,

       [T]his plea agreement is appropriate in consideration of your prior
       criminal history, your age, your employment circumstances, your
       need and potential for rehabilitation, the nature and circumstances
       of the offense, and the fact that you are taking responsibility and
       entering a plea. I’m also taking the plea agreement into account.

       The court considered the recommendations of both parties under the plea

agreement and used its discretion to determine the agreed-upon sentence was

appropriate for Robbins’s offenses.        The sentencing recommendation was

described and requested on the record by both the State and Robbins’s counsel.

See id. at 410 (requiring the record to reflect particulars of an agreed plea

agreement sentence and whether the court followed or deviated from it). “[A]

sentencing court does not abuse its discretion for failing to state sufficient reasons

for imposing a sentence if it ‘was merely giving effect to the parties’ agreement.’”

Id. at 409 (citation omitted). The court imposed the sentence recommended by

the plea agreement and provided sufficient reasons for the sentence, and

accordingly, we find no abuse of discretion.

       Robbins also raises an ineffective-assistance claim for counsel not filing a

motion to suppress. As of July 1, 2019, Iowa Code section 814.7 “requires claims
                                           4


of ineffective assistance of counsel be first filed in ‘an application for postconviction

relief pursuant to chapter 822’ rather than asserted on direct appeal” and “prohibits

claims of ineffective assistance of counsel from being decided on direct appeal.”

State v. Tucker, 959 N.W.2d 140, 151 (Iowa 2021). Because Robbins’s conviction

was final after the legislation’s effective date, his claim of ineffective assistance of

counsel “must be resolved in the first instance in postconviction relief proceedings

rather than on direct appeal.” See id. at 153.          Section 814.7 precludes our

consideration of Robbins’s ineffective-assistance claim.

       AFFIRMED.